 In the Matter of W.B. BROWN, D/B /A DIXIEBAG & CRATE COMPANY,EMPLOYERandRETAIL, WHOLESALE AND DEPARTMENT STORE UNION7CIO,PETITIONERCase No. 10-RC-746.-Decided January 20,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Gilbert Cohen,hearing officer.The hearing officer's ruling made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with.this case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in the manufacture of open mesh andcotton bags, and in the wholesaling of tomato crates, market baskets,bags, and other products at its plant in Atlanta, Georgia.During thepast year the Employer purchased approximately $61,000 worth ofraw materials consisting principally of thread and twine, ink, print-ing plates, paper boxes, new and used market baskets, and tomatocrates.Approximately $1,100 of this sum represents purchases fromoutside the State, and approximately $12,000 worth of purchases weremade from companies engaged in interstate commerce.During thesame period the Employer's sales totaled approximately $88,000, ofwhich more than $25,000 consisted of the sale of bags which it hadmanufactured, and approximately $63,000 represented the resale atwholesale of crates, baskets, bags, and other materials which it hadpurchased.Twenty-two thousand five hundred dollars worth of man-ufactured bags were sold to a customer in Winter Haven, Florida.Approximately $3,500 of the wholesale products were sold to two cus-tomers, one located in Asheville, North Carolina, and the other havingplaces of business both in Atlanta, Georgia, and Chattanooga, Tennes-88 NLRB No. 67.248 DIXIE BAG& CRATE COMPANY249see.The Employer advertises in trade papers published in New Yorkand Cincinnati, Ohio.We find contrary to the contentions of the Employer, that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for- purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.All employees employed at the Employer'splant at 1031 Lee Street, S. W., Atlanta, Georgia, including the localtruck driver and the press operator,' but excluding long distance truckdrivers, the bookkeeper, outside salesmen, office clericals, guards, andall supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid payroll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byRetail,Wholesale and Department Store Union, CIO.1 The Employer contends that an employee classified as a press operator should beincluded in the unit.The Union maintains a neutral position as to this employee.Thepress operator does not have the authority to hire or discharge but may recommend asto his own helper.As it is clear from the record that his recommendations have littleeffect and that the authority exercised by him is only that normally exercised by skilledworkmen over helpers, we find that he is not a supervisor within themeaning of theAct.We shall include him in the unit.GeneralSteelTankCo., 81 NLRB 1345.1